Citation Nr: 0839747	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to April 
1984.  The veteran died in June 2004.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision and notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, which denied the 
benefits sought on appeal.  After the introduction of 
additional evidence, the RO issued another rating decision in 
November 2004, again denying the appellant's claim on appeal.  
The appellant filed a timely Notice of Disagreement (NOD) in 
August 2005 and, subsequently, in October 2005, the RO 
provided a Statement of the Case (SOC).  In November 2005, 
the RO provided a Supplemental Statement of the Case (SSOC).  
In November 2005, the appellant filed a timely substantive 
appeal to the Board.  Subsequently, in April 2006, the RO 
provided an additional SSOC.

The appellant did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2007).  


I.  Factual Background

The appellant asserts, in essence, that a service-connected 
disability, specifically COPD, materially contributed to the 
veteran's death. 

A service medical record, specifically an August 1983 
separation physical examination, indicated pulmonary function 
test findings of early mild COPD.  An August 1984 rating 
decision granted service connection for the veteran's COPD, 
assigning a non-compensable (0 percent) rating.

A May 2003 VA medical record noted that the veteran reported 
difficulty breathing due to a cold.  

An August 2003 VA medical record reported that the veteran 
allegedly bruised his ribs while golfing when he hit a tree 
root.  He indicated that, after the incident, it hurt when he 
attempted to play golf.  The assessment was bruised ribs.  

A September 2003 VA medical record noted that the veteran was 
admitted to the hospital after what was believed to be a case 
of benign vertigo.  He reported having a tingling sensation 
from his head to his toes and then became unable to move.

Subsequent September 2003 VA medical records note that the 
veteran was treated for a respiratory infection and for 
bronchial bronchitis.

An October 2003 VA medical record indicated that the veteran 
was seeking assistance due to right foot pain.  The examiner 
noted that, at the time, the veteran played golf quite a bit 
and was having difficulty walking an eighteen-hole course.  

A subsequent October 2003 VA medical record indicated that 
the veteran visited the emergency room after experiencing 
chest pain for an hour coupled with a feeling of light-
headedness.  The report noted that a chest CT scan was 
ordered and evaluated.  

An undated medical record, presumably from October 2003, 
indicated that the veteran was reporting that he experienced 
chest pains that would worsen when he took deep breaths.  A 
chest scan found a costochondral lesion.  The report noted 
that the veteran was in no respiratory distress, his chest 
appeared non-tender, and his breathing sounded normal.  

A November 2003 VA medical record indicated that the veteran 
had been referred to the examiner for an evaluation of a left 
lung mass.  Prior pulmonary function tests were noted to have 
revealed moderate to severe airway obstruction.  The examiner 
reported that the veteran had a history of a left renal cell 
carcinoma and underwent a left nephrectomy in 1979; and that 
his functional status was relatively preserved with the use 
of an oral inhaler regime.  The examiner indicated that, 
since the finding of a left lung mass on a chest X-ray, the 
veteran's chest pain had largely resolved, but he had noted 
the onset of scant hemoptysis.  He reported having dyspnea 
with strenuous activities outdoors, but tolerated indoor 
activities of daily living well.  A chest CT scan showed a 4 
cm left hilar mass, which was confluent with left distal 
tracheal adenopathy.  The examiner noted that the veteran had 
an exercise treadmill test the previous day where he was 
reported to walk 9.5 minutes with a Bruce protocol.  He had 
achieved his target heart rate of 85% predicted max, and 11 
mets without symptoms or EKG changes.  The veteran reported 
that he was not in any pain, recalled quitting smoking in 
1975 and stated that he was tolerating the activities of 
daily living well.  Pulmonary function test results were 
pending.  During physical examination, chest auscultation was 
reported to be normal.  The assessment was a lung mass with 
mediastinal adenopathy that the examiner suspected was due to 
lung cancer.  He also noted that the veteran had moderate to 
severe underlying COPD.  (Emphasis added.) 

A November 2003 VA medical record, noting the results of a 
spirometer examination, indicated that the veteran's post-
bronchodilator results included findings showing a Forced 
Expiratory Volume in one second (FEV-1) of 63 percent of 
predicted capacity; and a ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 49 
percent.

A November 2003 VA medical record noted a diagnosis, 
following a tissue designated lung biopsy and a 
transbronchial biopsy, of a poorly differentiated 
adenocarcinoma.  

A December 2003 private medical record included an impression 
of Stage III lung carcinoma.  The examiner noted that there 
was no evidence of metastatic disease at that time.  

A March 2004 private medical record indicated that at least a 
dozen brain metastases had been found.    

The veteran died in June 2004, with the immediate cause of 
death listed on the original death certificate as 
adenocarcinoma of the lung, with metastaic disease in the 
brain and bone.  The certificate indicates that the veteran 
died at his residence.  The cause of death was certified by 
Mary L. Stewart, M.D.

A July 2005 statement from the aforementioned Dr. Stewart 
noted that the veteran was under her care from December 2003 
until his death in June 2004.  She indicated that she had met 
him in December 2003 because of his newly diagnosed lung 
cancer.  At the time of the lung cancer diagnosis, she noted 
some regional lymphadenopathy, but she found that the cancer 
was not resectable, in part due to underlying poor lung 
function.  Shortly thereafter, in March 2004, evidence was 
discovered of metastatic disease involving several bones and 
a brain tumor.  The examiner's opinion was that the veteran 
died of metastatic lung cancer, but that cigarette use and 
COPD contributed to his demise.  

The record of evidence indicates that the death certificate 
was amended in September 2005 at Dr. Stewart's request.  On 
the revised certificate, the cause of death was modified to 
indicate that the veteran died of adenocarcinoma of the lung, 
with metastatic disease to the brain and bone, due to (or a 
consequence of) cigarette use.  The certificate also notes 
that COPD was a significant condition contributing to the 
veteran's death, but not resulting in the underlying cause.  

An October 2005 VA medical record included an opinion 
regarding the causes of the veteran's death.  The examiner 
noted that COPD did not cause cancer.  In their opinion, the 
primary cause of the veteran's death was lung cancer with 
metastatic lesions to the brain.  Apparently referring to Dr. 
Stewart's July 2005 letter, the examiners stated that "the 
entry that COPD was noted just prior to death and contributed 
to his demise [wa]s a very general statement."  The 
examiners noted that the veteran's medical records reflected 
that he quit smoking in 1975; played golf regularly prior to 
2003; and, in November 2003, had a normal exercise tolerance 
test with nine and a half minutes without symptoms, and 
reported normal cardiac function, and no shortness of breath.  
In summation, the examiners found that it was not likely that 
COPD had any direct or causal role in the veteran's death in 
accordance with 38 C.F.R. § 3.312.

A November 2005 copy of the veteran's death certificate 
indicates that it was revised a second time.  It was recorded 
on this certificate reports that the veteran died of 
adencocarcinoma of the lung, with metastatic disease to the 
brain and bone, secondary to cigarette use and COPD.  
(Emphasis added.)  The record does not indicate who 
authorized the revision.

A June 2006 statement, issued from the appellant to the 
office of Senator Ted Stevens, indicated her belief that her 
husband died because the doctors could not operate on his 
lungs to remove the cancer due to poor lung capacity 
resulting from COPD.  



II.  Analysis and Reasons for Remand.

Reviewing the evidence of record, the Board notes that, on an 
October 2004 authorization and release form, the appellant 
requested that the RO acquire records regarding treatment for 
the veteran's cancer from the office of Mary L. Stewart, M.D.  
Although the appellant failed to inform the RO at that time 
of Dr. Stewart's address and telephone number, Dr. Stewart 
supplied this information in her July 2005 statement.  While 
Dr. Stewart's statements of record include an opinion that 
can be construed as supporting the appellant's claim that the 
veteran's service-connected COPD materially contributed to 
his death, there are no treatment records from Dr. Stewart in 
the claims file and the RO did not attempt to acquire them.  
In accordance with the VA's duty to assist in obtaining 
evidence necessary to substantiate her claim, the Board finds 
that all pertinent medical records regarding Dr. Stewart's 
treatment of the veteran should be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  

As mentioned previously, at the time of the veteran death, 
service connection was in effect for COPD.  While his 
pulmonary disorder was rated zero percent, in a November 2003 
VA medical record, an examiner noted the veteran's COPD was 
moderate to severe.  Moreover, a November 2003 spirometer 
test included findings, post-bronchodilator, of a Forced 
Expiratory Volume in one second (FEV-1) of 63 percent of 
predicted capacity; and a ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 49 
percent of predicted value.  Such findings are consistent 
with pulmonary impairment.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  

The Board finds that the competent medical evidence is 
conflicting as to whether the veteran's service-connected 
COPD was a contributory cause of death under 38 C.F.R. 
§ 3.312.  Specifically, the July 2005 letter from Dr. Stewart 
states that, in her opinion, COPD contributed to his death; 
and the December 2005 VA medical record included an opinion 
finding that COPD did not have any direct or causal role in 
the veteran's death.  In reviewing Dr. Stewart's opinion, the 
Board notes that it apparently was written without the 
benefit of a review of the veteran's claims file.  
Alternatively, although the December 2005 VA examiner 
reviewed the record of evidence, the Board notes that they 
did not have access to the records from Dr. Stewart's office 
in making their determination.  Moreover, the VA examiner, 
when referring to the evidence in the file, did not refer to 
either of the November 2003 medical records indicating the 
presence of moderate to severe COPD.  

In view of the foregoing, it is the Board's judgment that, 
after the development noted above, to include obtaining the 
veteran's treatment records from Dr. Stewart, the claims file 
must be sent to a VA oncologist for a medical opinion 
regarding whether the veteran's service-connected COPD caused 
or materially contributed to his fatal lung cancer.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  At a minimum, 
the letter should advise the appellant of 
the evidence necessary to establish 
disability ratings and effective dates for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for her husband's cancer and/or COPD 
during for the period between June 2003 
and June 2004.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, to 
include from Mary L. Stewart, M.D., and 
her practice at Alaska Oncology and 
Hematology, LLC.  

3.  The veteran's claims file, including a 
copy of this Remand and any evidence 
procured as a result of this Remand, 
should be sent to a VA physician, 
preferably an oncologist for a medical 
opinion.  Following a review of the 
relevant medical evidence in the claims 
file, to include Dr. Stewart's opinion 
that essentially stated the veteran's 
service-connected COPD materially 
contributed to his death, the physician 
must address the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected COPD 
substantially or materially contributed 
to the veteran's death?

In answering the above question, the 
physician must comment on Dr. Stewart's 
opinion that the veteran's death was 
due, in part, to his service-connected 
COPD because his lung cancer was not 
resectable, which in turn was due to 
the underlying poor lung function 
caused by his COPD.

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




